—Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about March 26, 1996, which, upon a fact finding that respondent mother had permanently neglected the subject child, terminated her parental rights and granted custody and guardianship of the child to petitioner agency for purposes of adoption, unanimously affirmed, without costs.
Family Court’s finding that respondent mother had permanently neglected the subject child within the meaning of Social Services Law § 384-b was supported by clear and convincing evidence. In this connection, the evidence showed that although the agency diligently endeavored to strengthen the parent-child relationship with the object of reuniting the family, its efforts in this regard were frustrated by respondent’s lack of cooperation (see, Matter of Sheila G., 61 NY2d 368, 381, 385). Although the caseworker arranged parent-child visits and provided respondent with funds for transportation, visits were nonetheless sporadic and without positive interaction between parent and child. The agency also referred respondent for therapy and various parenting skills classes, including classes given in Creole, respondent’s native language (notwithstanding respondent’s ability to communicate effectively in English) but respondent failed to complete any program.
At the dispositional hearing, the agency proved, by a fair preponderance of the evidence (see, Matter of Gerald M., 112 AD2d 6), that it was in the best interests of the child that the mother’s parental rights be terminated and that the child be freed for adoption (see, Matter of Star Leslie W., 63 NY2d 136, 147-148). Concur — Rosenberger, J. P., Williams, Ellerin and Saxe, JJ.